DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on February 21, 2019. Applicant has elected claims 5-16 with traverse in the reply dated April 18, 2022. Examiner notes in the Requirement for Restriction, the claims were separated into two groups, claims 1-4, and claims 5-20. Claims 5-16 and claims 17-20 are considered one group as both claim sets are directed to similar features regarding rotating propellers at rotational speeds in consideration of sound. Therefore, claims 5-20 are pending and are examined below.

Election/Restrictions
Applicant's election with traverse of claims 5-16 in the reply filed on April 18, 2022 is acknowledged.  The traversal is on the ground(s) that each claim set should be prosecuted together because Applicant argues the inventions are not distinct and there is no additional burden to prosecute the claims together. Applicant argues the claimed inventions are not distinct because there is extensive overlap with one another and are connected in at least one of design, operation, or effect. Applicant argues there is no search burden because the Restriction Requirement did not establish separate classifications for the claimed inventions
Examiner respectfully disagrees. Claims 1-4 are lack the sound related limitations of claims 5-20 which in part establish distinctness as previously discussed in the prior Restriction Requirement. Additionally, the distinct inventions were not classified in separate areas because of the particular nature of unmanned aerial vehicles which are primarily classified in one place, notably, B64C. However, search is different from classification, notably, it ignores the role of orthogonal classifications like B64C2220 – “Active noise reduction systems” and G10K2210/1281 – “Details of active noise control, e.g. aircraft” which are necessary symbols for conducting a complete search for the claimed sound limitations. Therefore, there would be an additional search burden to prosecute the claimed inventions together, and the requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10232931 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim sets are primarily directed to controlling an unmanned aerial vehicle comprising first and second sets of propellers and controlling the first and second sets of propellers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al., US 20160159472 A1, hereinafter referred to as Chan.
As to claim 5, Chan discloses a method for delivering a payload from a first location to a second location by an unmanned aerial vehicle in accordance with a transit plan comprising at least a first segment and a second segment, wherein the unmanned aerial vehicle comprises a first motor rotatably coupled to a first propeller and a second motor rotatably coupled to a second propeller, wherein the first propeller has a first value of an attribute, wherein the second propeller has a second value of the attribute, and wherein the method comprises: 
initiating an operation of at least the first motor at a first rotational speed with the unmanned aerial vehicle traveling in accordance with the first segment at a first time (Mission segments including rotor speed – See at least ¶148; Examiner notes operation including multiple segments necessarily includes a first time and corresponding first rotational speed as required by the mission, for example, take-off vs landing, or carrying a payload vs not carrying a payload.); and 
initiating an operation of at least the second motor at a second rotational speed with the unmanned aerial vehicle traveling in accordance with the second segment at the second time (Mission segments including rotor speed – See at least ¶148; Examiner notes operation including multiple segments necessarily includes a second time and corresponding second rotational speed as required by the mission, for example, take-off vs landing, or carrying a payload vs not carrying a payload.).

As to claim 6, Chan discloses the first segment extends between the first location and a third location, and wherein the second segment extends between one of the third location or a fourth location and the second location (Exemplary mission includes segments between multiple locations – See at least ¶126).

As to claim 8, Chan discloses:
prior to operating at least the first motor and operating at least the second motor (Flight characteristics modified before mission – See at least ¶122), 
selecting at least one of the first value or the second value based at least in part on at least one of: the first location; the second location; a dimension of the payload; a mass of the payload; a first course of the first segment; a first air speed of the first segment; a first altitude of the first segment; a second course of the second segment; a second air speed of the second segment; and a second altitude of the second segment (Flight characteristics modified before mission – See at least ¶122; Values of attribute of propeller based in part on mission which includes multiple locations – See at least ¶126);
determining that the first propeller has the first value of the attribute (Operating conditions of mission comprise operability of each rotor – See at least ¶123); 
determining that the second propeller has the second value of the attribute (Operating conditions of mission comprise operability of each rotor – See at least ¶123); 
coupling the first propeller to the first motor (Propeller and motor – See at least ¶83; Examiner notes propellers are necessarily coupled to motors in order to operate.); and 
coupling the second propeller to the second motor (Propeller and motor – See at least ¶83; Examiner notes propellers are necessarily coupled to motors in order to operate.).

As to claim 9, Chan discloses:
initiating the operation of at least the first motor at the first rotational speed with the unmanned aerial vehicle traveling in accordance with the first segment at the first time comprises:
initiating an operation of at least the second motor at a third rotational speed with the unmanned aerial vehicle traveling in accordance with the first segment (First and second rotors at non-operational rotational speed of zero, i.e. third rotational speed for accommodating payloads for different segments of mission – See at least ¶140 and Fig. 22B), 
wherein initiating the operation of at least the second motor at the second rotational speed with the unmanned aerial vehicle traveling in accordance with the second segment at the second time comprises: initiating an operation of at least the first motor at a fourth rotational speed with the unmanned aerial vehicle traveling in accordance with the second segment (First and second rotors at non-operational rotational speed of zero, i.e. third rotational speed for accommodating payloads for different segments of mission – See at least ¶140 and Fig. 22B.).

As to claim 10, Chan discloses at least one of the third rotational speed or the fourth rotational speed is zero (Non-operational rotational speed of zero, i.e. third rotational speed for accommodating payloads for different segments of mission – See at least ¶140).

As to claim 13, Chan discloses:
determining information regarding at least one sound emitted by the unmanned aerial vehicle at a third time using at least one sensor, wherein the information regarding the at least one sound comprises at least one of a sound pressure level of the at least one sound or a frequency spectrum of the at least one sound (Monitoring of acoustic data after initial configuration, i.e. a third time – See at least ¶147; Detector/sensor of monitoring system – See at least ¶161); and 
in response to determining information regarding the at least one sound emitted by the unmanned aerial vehicle at the third time, initiating the operation of at least the second motor at the second rotational speed with the unmanned aerial vehicle traveling in accordance with the second segment at the second time (Reconfiguration of UAV to maintain flight – See at least ¶162; Coordinate rotational speeds of rotors when a rotor becomes inoperable – See at least ¶89; Mission segments including rotor speed – See at least ¶148; Examiner notes operation including multiple segments necessarily includes second and third times and corresponding rotational speed controls as required by the mission, for example, take-off vs landing, or carrying a payload vs not carrying a payload.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US 20160159472 A1, hereinafter referred to as Chan.
As to claim 7, Chan discloses:
receiving a request to deliver the payload from the first location to the second location over a network (Plan mission, i.e. receive request – See at least ¶148; Parcel delivery – See at least ¶9); and 
in response to receiving the request, defining the transit plan, wherein defining the transit plan comprises: 
selecting at least one of a first course, a first air speed or a first altitude of the first segment based at least in part on the first value of the attribute (Flight characteristics, i.e. altitude, based on rotor configuration, i.e. rotor values and attributes, reconfigurable during operation, in a sequential manner, i.e. selecting a first as claimed – See at least ¶120-121); and 
selecting at least one of a second course, a second air speed or a second altitude of the second segment based at least in part on the second value of the attribute (Flight characteristics, i.e. altitude, based on rotor configuration, i.e. rotor values and attributes, reconfigurable during operation, in a sequential manner, i.e. selecting a second as claimed – See at least ¶120-121).
Chan fails to explicitly disclose a network, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan and include the feature of a network because the unmanned aerial vehicle of Chan is equipped with network communication hardware as is well-known and routine in the art (Network communication – See at least ¶112-113) and communicating the data like the mission planning of Chan over a network is additionally well-known and routine in the art.

As to claim 12 Chan discloses:
determining an operational characteristic of the unmanned aerial vehicle at a third time, wherein the third time is after the first time and prior to the second time (Various operational characteristics change over time by executing mission, i.e. over first, second, third, etc. times – See at least ¶121; Examiner notes the mission includes multiple tasks which correspond to discrete times including, first, second, third, etc.); and 
in response to determining the operational characteristic of the unmanned aerial vehicle at the third time, initiating the operation of at least the second motor at the second rotational speed with the unmanned aerial vehicle traveling in accordance with the second segment at the second time, wherein the operational characteristic of the unmanned aerial vehicle at the third time comprises at least one of: an altitude; a course; a speed; a climb rate; a descent rate; a turn rate; or an acceleration (Various operational characteristics change over time to execute mission tasks like navigating from one location to another that necessarily includes changes in course – See at least ¶126; Mission segments including rotor speed – See at least ¶148; Examiner notes operation including multiple segments necessarily includes a second time and corresponding second rotational speed as required by the mission, for example, take-off vs landing, or carrying a payload vs not carrying a payload.).
Chan fails to explicitly disclose using at least one sensor, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan and include the feature of using at least one sensor because of the well-known and routine nature of using sensors to measure operational characteristics of unmanned aerial vehicles.

As to claim 14, Chan discloses:
determining a position of the aerial vehicle at a third time (Location integral to performing mission – See at least ¶126; Examiner notes the mission includes multiple tasks which correspond to discrete times including, first, second, third, etc.), wherein the third time follows the first time and precedes the second time, and in response to determining the position of the aerial vehicle at the third time, initiating the operation of at least the second motor at the second rotational speed with the unmanned aerial vehicle traveling in accordance with the second segment at the second time (Mission segments including rotor speed – See at least ¶148; Examiner notes operation including multiple segments necessarily includes a second time and corresponding second rotational speed as required by the mission, for example, take-off vs landing, or carrying a payload vs not carrying a payload.).
Chan fails to explicitly disclose using a position sensor, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan and include the feature of using at least a position sensor because of the well-known and routine nature of using sensors to measure operational characteristics of unmanned aerial vehicles typical for navigation of unmanned aerial vehicles.

As to claim 15, Chan discloses:
prior to the first time, determining at least one of a desired course, a desired air speed or a desired altitude of the unmanned aerial vehicle along each of the first segment and the second segment (Plan mission – See at least ¶149 and Figs. 32A-32B; Mission includes moving between multiple locations, i.e. “desired course” – See at least ¶148; Examiner notes planning a mission occurs before a first time wherein the first time is any time after the UAV has initiated a portion of the mission.); and 
selecting a rotational speed to maintain the unmanned aerial vehicle on the at least one of the desired course, the desired air speed or the desired altitude along the first segment, wherein the first rotational speed is the selected rotational speed, and prior to the second time, selecting a rotational speed to maintain the unmanned aerial vehicle on the at least one of the desired course, the desired air speed or the desired altitude along the second segment, wherein the second rotational speed is the selected rotational speed (Mission segments including rotor speed – See at least ¶148; Examiner notes operation including multiple segments necessarily includes a second time and corresponding second rotational speed as required by the mission, for example, take-off vs landing, or carrying a payload vs not carrying a payload.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US 20160159472 A1, in view of Chubb, US 20150331420 A1, hereinafter referred to as Chan, and Chubb, respectively.
As to claim 11, Chan fails to explicitly disclose:
determining an environmental condition in a vicinity of the unmanned aerial vehicle at a third time using at least one sensor, wherein the third time is after the first time and prior to the second time; and 
in response to determining the environmental condition in the vicinity of the unmanned aerial vehicle at the third time, initiating the operation of at least the second motor at the second rotational speed with the unmanned aerial vehicle traveling in accordance with the second segment at the second time, wherein the environmental condition in the vicinity of the unmanned aerial vehicle at the third time comprises at least one of: a temperature; a pressure; a humidity; a wind speed; a wind direction; a weather event; a level of cloud coverage; a level of sunshine; or a surface condition.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan and include the feature of the claimed control in response to determined environmental conditions because Chubb teaches controlling in a UAV in consideration of environmental conditions is well-known and routine in the art (Flight controlled with respect to measured wind speed – See at least Abstract and ¶21; Environmental sensors – See at least ¶48).


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US 20160159472 A1, in view of Kereth, US 20150274286 A1, hereinafter referred to as Chan, and Kereth, respectively.
As to claim 16, Chan fails to explicitly disclose the attribute is at least one of: a diameter; a mass; a number of blades; a critical speed; a sound pressure level of a sound emitted at the critical speed; a frequency spectrum of the sound emitted at the critical speed; a rake angle of at least one of the blades; a pitch angle of the at least one of the blades; a thrust rating; a lift rating; a speed rating; a maneuverability rating; or a sound rating.
However, Kereth teaches the attribute is at least one of: a diameter; a mass; a number of blades; a critical speed; a sound pressure level of a sound emitted at the critical speed; a frequency spectrum of the sound emitted at the critical speed; a rake angle of at least one of the blades; a pitch angle of the at least one of the blades; a thrust rating; a lift rating; a speed rating; a maneuverability rating; or a sound rating (Main and secondary propulsion drives and blades may differ in rated power and diameter/shape – See at least ¶56).
Chan discloses controlling a plurality of rotors of an unmanned aerial vehicle in accordance with a planned mission and reconfiguring the rotors based on various requirements and changes. Kereth teaches an unmanned aerial vehicle comprising main/primary propulsion rotors and secondary/auxiliary propulsion rotors, wherein the main/primary propulsion rotors and secondary/auxiliary propulsion rotors may differ in power, diameter, or shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan and include the feature of the attribute is at least one of: a diameter; a mass; a number of blades; a critical speed; a sound pressure level of a sound emitted at the critical speed; a frequency spectrum of the sound emitted at the critical speed; a rake angle of at least one of the blades; a pitch angle of the at least one of the blades; a thrust rating; a lift rating; a speed rating; a maneuverability rating; or a sound rating, as taught by Kereth, because different rotor attributes can enhance the dynamic reconfiguration and adaption of the unmanned aerial vehicle of Chan.

As to claim 17, Chan discloses an aerial vehicle comprising: 
a first motor rotatably coupled to a first propeller, wherein the first propeller has a first value of an attribute (Rotor configuration, i.e. rotor values and attributes – See at least ¶120-121); 
a second motor rotatably coupled to a second propeller, wherein the second propeller has a second value of the attribute (Rotor configuration, i.e. rotor values and attributes – See at least ¶120-121); and 
at least one computer system in communication with at least the first motor and the second motor (Computing systems – See at least ¶83), 
wherein the at least one computer system is programmed with instructions that, when executed, cause the at least one computer system to at least: 
cause the first motor to rotate the first propeller at a first rotational speed in accordance with a first segment of a transit plan at a first time, wherein the first segment has a first course, a first air speed and a first altitude (Mission segments including rotor speed – See at least ¶148; Flight characteristics, i.e. altitude, based on rotor configuration, i.e. rotor values and attributes, reconfigurable during operation, in a sequential manner, i.e. selecting a first as claimed – See at least ¶120-121. Examiner notes operation including multiple segments necessarily includes a first time and corresponding first rotational speed as required by the mission, for example, take-off vs landing, or carrying a payload vs not carrying a payload.); and 
cause the second motor to rotate the second propeller at a second rotational speed in accordance with a second segment of the transit plan at a second time, wherein the second segment has a second course, a second air speed and a second altitude (Mission segments including rotor speed – See at least ¶148; Flight characteristics, i.e. altitude, based on rotor configuration, i.e. rotor values and attributes, reconfigurable during operation, in a sequential manner, i.e. selecting a second as claimed – See at least ¶120-121. Examiner notes operation including multiple segments necessarily includes a second time and corresponding second rotational speed as required by the mission, for example, take-off vs landing, or carrying a payload vs not carrying a payload.).

Chan fails to explicitly disclose the attribute is at least one of a diameter, a mass, a number of blades, a critical speed, a rake angle of at least one of the blades, a pitch angle of the at least one of the blades, a thrust rating, a lift rating, a speed rating, a maneuverability rating, or a sound rating. However, Kereth teaches the attribute is at least one of a diameter, a mass, a number of blades, a critical speed, a rake angle of at least one of the blades, a pitch angle of the at least one of the blades, a thrust rating, a lift rating, a speed rating, a maneuverability rating, or a sound rating (Main and secondary propulsion drives and blades may differ in rated power and diameter/shape – See at least ¶56).
Chan discloses controlling a plurality of rotors of an unmanned aerial vehicle in accordance with a planned mission and reconfiguring the rotors based on various requirements and changes. Kereth teaches an unmanned aerial vehicle comprising main/primary propulsion rotors and secondary/auxiliary propulsion rotors, wherein the main/primary propulsion rotors and secondary/auxiliary propulsion rotors may differ in power, diameter, or shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan and include the feature of the attribute is at least one of a diameter, a mass, a number of blades, a critical speed, a rake angle of at least one of the blades, a pitch angle of the at least one of the blades, a thrust rating, a lift rating, a speed rating, a maneuverability rating, or a sound rating, as taught by Kereth, because different rotor attributes can enhance the dynamic reconfiguration and adaption of the unmanned aerial vehicle of Chan.

As to claim 18, Chan discloses the transit plan comprises a plurality of segments extending between an origin and a destination by way of at least one intervening waypoint, and wherein the plurality of segments includes the first segment and the second segment (Exemplary mission includes segments between multiple locations – See at least ¶126).
As to claim 19, Chan discloses wherein the instructions, when executed, further cause the at least one computer device to at least: 
determine a position of the aerial vehicle at a third time, wherein the third time is after the first time and prior to the second time (Location integral to performing mission – See at least ¶126; Examiner notes the mission includes multiple tasks which correspond to discrete times including, first, second, third, etc.); and 
determine that the position of the aerial vehicle is within a vicinity of the at least one intervening waypoint at the third time, wherein the second motor is caused to rotate the second propeller at the second rotational speed in accordance with the second segment of the transit plan at the second time in response to determining that the position of the aerial vehicle is within the vicinity of the at least one intervening waypoint (Mission segments including rotor speed – See at least ¶148; Examiner notes operation including multiple segments necessarily includes a second time and corresponding second rotational speed as required by the mission, for example, take-off vs landing, or carrying a payload vs not carrying a payload.).
Chan fails to explicitly disclose at least one position sensor, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan and include the feature of at least one position sensor because of the well-known and routine nature of using sensors to measure operational characteristics of unmanned aerial vehicles typical for navigation of unmanned aerial vehicles.


As to claim 20, Chan discloses:
at least one acoustic sensor (Monitoring of acoustic data after initial configuration, i.e. a third time – See at least ¶147; Detector/sensor of monitoring system – See at least ¶161), 
wherein the instructions, when executed, further cause the at least one computer device to at least: 
determine at least one of a sound pressure level or a frequency spectrum of acoustic energy radiated by the aerial vehicle at a third time, wherein the third time is after the first time and prior to the second time (Monitoring of sound after initial configuration, i.e. a third time – See at least ¶147; Detector/sensor of monitoring system – See at least ¶161); and 
wherein the second motor is caused to rotate the second propeller at the second rotational speed in accordance with the second segment of the transit plan at the second time in response to determining the at least one of the sound pressure level or the frequency spectrum (Reconfiguration of UAV to maintain flight – See at least ¶162; Coordinate rotational speeds of rotors when a rotor becomes inoperable – See at least ¶89; Mission segments including rotor speed – See at least ¶148; Examiner notes operation including multiple segments necessarily includes second and third times and corresponding rotational speed controls as required by the mission, for example, take-off vs landing, or carrying a payload vs not carrying a payload.).
Chan fails to explicitly disclose determining that the at least one of the sound pressure level or the frequency spectrum exceeds a predetermined threshold at the third time and performing control in response. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chan and include the feature of determining that the at least one of the sound pressure level or the frequency spectrum exceeds a predetermined threshold at the third time and performing control in response because Chan determines whether a sound is indicative of a fault and in order to do so comparison with a threshold is implicit to differentiate between sounds that are indicative of normal operation and sounds that are indicative of a fault that require subsequent action like the response of Chan when detecting a fault condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668